11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bobbie Jackson Chavez, Jr.,                  * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-17-1333-CR.

Vs. No. 11-19-00220-CR                       * January 16, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment of the trial court to change the Time Payment Fee from $25.00 to $2.50
and affirm the judgment as modified.